UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Commission File Number 0-16093 March 31, 2007 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0977505 (I.R.S. Employer Identification No.) 525 French Road, Utica, New York (Address of principal executive offices) 13502 (Zip Code) (315) 797-8375 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ý Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý The number of shares outstanding of registrant's common stock, as of May 1, 2007 is 28,289,449 shares. CONMED CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2007 PART I FINANCIAL INFORMATION Item Number Page Item 1. Financial Statements - Consolidated Condensed Statements of Income for the three months ended March 31, 2006 and 2007 1 - Consolidated Condensed Balance Sheets as of December 31, 2006 and March 31, 2007 2 - Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2006 and 2007 3 - Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 6. Exhibits 27 Signatures 28 Table of Contents PART I FINANCIAL INFORMATION Item 1. CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited, in thousands except per share amounts) Three Months Ended March 31, 2006 2007 Net sales $ 158,466 $ 171,014 Cost of sales 80,566 85,789 Gross profit 77,900 85,225 Selling and administrative expense 58,374 59,805 Research and development expense 7,825 7,594 Other expense (income) 570 (5,414 ) 66,769 61,985 Income from operations 11,131 23,240 Interest expense 4,866 4,516 Income before income taxes 6,265 18,724 Provision for income taxes 1,925 6,802 Net income $ 4,340 $ 11,922 Per share data: Net income Basic $ .15 $ .43 Diluted .15 .42 Weighted average common shares Basic 28,082 27,987 Diluted 28,358 28,559 See notes to consolidated condensed financial statements. 1 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited, in thousands except share and per share amounts) December 31, March 31, 2006 2007 ASSETS Current assets: Cash and cash equivalents $ 3,831 $ 4,537 Accounts receivable, net 75,120 74,785 Settlement receivable - 11,000 Inventories 151,687 153,841 Income taxes receivable 747 1,921 Deferred income taxes 15,212 15,225 Prepaid expenses and other current assets 3,286 3,037 Total current assets 249,883 264,346 Property, plant and equipment, net 116,480 117,146 Goodwill 290,512 290,878 Other intangible assets, net 191,135 189,631 Other assets 13,561 13,285 Total assets $ 861,571 $ 875,286 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 3,148 $ 3,148 Accounts payable 41,823 41,534 Accrued compensation and benefits 17,712 14,723 Accrued interest 727 1,986 Other current liabilities 11,795 14,119 Total current liabilities 75,205 75,510 Long-term debt 264,676 256,885 Deferred income taxes 51,004 57,266 Other long-term liabilities 30,332 28,595 Total liabilities 421,217 418,256 Commitments and contingencies Shareholders' equity: Preferred stock, par value $.01 per share; authorized 500,000 shares; none outstanding - - Common stock, par value $.01 per share; 100,000,000 shares authorized; 31,304,203 and 31,299,203 shares issued in 2006 and 2007, respectively 313 313 Paid-in capital 284,858 285,710 Retained earnings 247,425 257,897 Accumulated other comprehensive income (8,612 ) (7,978 ) Less 3,321,545 and 3,125,761 shares of common stock in treasury, at cost in 2006 and 2007, respectively (83,630 ) (78,912 ) Total shareholders’ equity 440,354 457,030 Total liabilities and shareholders’ equity $ 861,571 $ 875,286 See notes to consolidated condensed financial statements. 2 Table of Contents CONMED CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, 2006 2007 Cash flows from operating activities: Net income $ 4,340 $ 11,922 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2,723 3,059 Amortization 4,605 4,573 Stock option expense 814 852 Deferred income taxes 2,121 6,177 Gain on legal settlement - (6,072 ) Increase (decrease) in cash flows from changes in assets and liabilities: Sale of accounts receivable (3,000 ) 3,000 Accounts receivable 5,167 (2,665 ) Inventories (7,836 ) (4,638 ) Accounts payable 2,770 (3,523 ) Income taxes receivable (1,453 ) (1,102 ) Accrued compensation and benefits 30 (2,989 ) Accrued interest 1,778 1,259 Other assets (571 ) 1,021 Other liabilities 2,523 342 Net cash provided by operating activities 14,011 11,216 Cash flows from investing activities: Proceeds from sale of equity investment 1,205 - Payments related to business acquisitions - (883 ) Purchases of property, plant and equipment (4,908 ) (3,868 ) Net cash used in investing activities (3,703 ) (4,751 ) Cash flows from financing activities: Net proceeds from common stock issued under employee plans 772 3,268 Repurchase of common stock (3,406 ) - Payments on long term debt (6,465 ) (7,791 ) Net change in cash overdrafts (183 ) (1,694 ) Excess tax benefits from stock-based compensation 13 - Net cash used in financing activities (9,269 ) (6,217 ) Effect of exchange rate changes on cash and cash equivalents 160 458 Net increase in cash and cash equivalents 1,199 706 Cash and cash equivalents at beginning of period 3,454 3,831 Cash and cash equivalents at end of period $ 4,653 $ 4,537 See notes to consolidated condensed financial statements. 3 Table of Contents CONMED CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited, in thousands except share and per share amounts) Note 1 – Operations and significant accounting policies Organization and operations The accompanying consolidated condensed financial statements include the accounts of CONMED Corporation and its controlled subsidiaries (“CONMED”, the “Company”, “we” or “us”). All intercompany accounts and transactions have been eliminated. CONMED is a medical technology company with an emphasis on surgical devices and equipment for minimally invasive procedures and monitoring.The Company’s products serve the clinical areas of arthroscopy, powered surgical instruments, electrosurgery, cardiac monitoring disposables, endosurgery and endoscopic technologies.They are used by surgeons and physicians in a variety of specialties including orthopedics, general surgery, gynecology, neurosurgery, and gastroenterology. Note 2 - Interim financial information The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Results for the period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated condensed financial statements and notes thereto should be read in conjunction with the financial statements and notes for the year-ended December 31, 2006 included in our Annual Report on Form 10-K. Note 3 – Other comprehensive income Comprehensive income (loss) consists of the following: Three months ended March 31, 2006 2007 Net income $ 4,340 $ 11,922 Other comprehensive income: Pension liability - 145 Foreign currency translation adjustment 173 489 Comprehensive income $ 4,513 $ 12,556 4 Table of Contents Accumulated other comprehensive income (loss) consists of the following: Accumulated Cumulative Other Pension Translation Comprehensive Liability Adjustments Income (loss) Balance, December 31, 2006 $ (12,386 ) $ 3,774 $ (8,612 ) Pension liability 145 - 145 Foreign currency translation adjustments - 489 489 Balance, March 31, 2007 $ (12,241 ) $ 4,263 $ (7,978 ) Note 4 – Income Taxes The Company adopted Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” ("FIN 48") on January 1, 2007.The impact of this pronouncement was not material to the Company’s consolidated financial statements.As of the date of adoption the Company's unrecognized tax benefits totaled approximately $1.4 million; $1.3 million in taxes and $0.1 million in interest.If recognized, the entire amount of unrecognized tax benefits would decrease the effective income tax rate. The Internal Revenue Service ("IRS") has completed examinations of our United States federal income tax returns through 2004.Tax years subsequent to 2004 are subject to future examination.Tax years 1998-2000 are subject to limited examination by the IRS.Substantially all material state jurisdictions are closed for examination for tax years through 2002. It is reasonably possible that a substantial amount of unrecognized tax benefits will be resolved within 12 months as a result of the anticipated completion of the 2005 and 2006 IRS examinations and expiration of statutes of limitations on prior tax returns.Unrecognized tax benefits for these years relate to permanent deductions and tax credits.A reasonable estimate of the range of change in unrecognized tax benefits can not be made at this time. The Company's policy is to classify interest and penalties related to income tax matters as income tax expense. Note 5 - Inventories Inventories consist of the following: December31, March 31, 2006 2007 Raw materials $ 50,225 $ 56,005 Work-in-process 17,815 20,930 Finished goods 83,647 76,906 Total $ 151,687 $ 153,841 Note 6 – Earnings per share Basic earnings per share (“basic EPS”) is computed by dividing net income by the weighted average number of common shares outstanding for the reporting period.Diluted earnings per share (“diluted EPS”) gives effect to all dilutive potential shares 5 Table of Contents outstanding resulting from employee stock options, restricted stock units and stock appreciation rights during the perod.The following table sets forth the computation of basic and diluted earnings per share for the three month periods ended March 31, 2006 and 2007. Three months ended March 31, 2006 2007 Net income $ 4,340 $ 11,922 Basic – weighted average shares outstanding 28,082 27,987 Effect of dilutive potential securities 276 572 Diluted – weighted average shares outstanding 28,358 28,559 Basic EPS $ .15 $ .43 Diluted EPS .15 .42 The shares used in the calculation of diluted EPS exclude options and SARs to purchase shares where the exercise price was greater than the average market price of common shares for the period.Such shares aggregated approximately 1.7 million and 0.6 million for the three months ended March 31, 2006 and 2007, respectively.Uponconversion of our 2.50% convertible senior subordinated notes (the "Notes"),the holder of each Note will receive the conversionvalue of the Note payable in cash up to the principalamount of the Note and CONMED common stock for the Note'sconversion value in excess of such principalamount.As of March 31, 2007, our share price has not exceeded the conversion price of the Notes, therefore the conversion value was less than the principal amount of the Notes.Under the net share settlement method and in accordance with Emerging Issues Task Force (“EITF”) Issue 04-8, “The Effect of Contingently Convertible Debt on Diluted Earnings per Share”, there were no potential shares issuable under the Notes to be used in the calculation of diluted EPS. The maximum number of shares we may issue with respect to the Notes is 5,750,000. Note 7 – Goodwill and other intangible assets The changes in the net carrying amount of goodwill for the three months ended March 31, 2007 are as follows: Balance as of January 1, 2007 $ 290,512 Adjustments to goodwill resulting from business acquisitions finalized 392 Foreign currency translation (26 ) Balance as of March 31, 2007 $ 290,878 6 Table of Contents Goodwill associated with each of our principal operating units is as follows: December 31, March 31, 2006 2007 CONMED Electrosurgery $ 16,645 $ 16,645 CONMED Endosurgery 42,419 42,422 CONMED Linvatec 173,007 172,981 CONMED Patient Care 58,441 58,830 Balance $ 290,512 $ 290,878 During our fourth quarter 2006 goodwill impairment testing, we determined that the goodwill of our Endoscopic Technologies operating unit was impaired and consequently we recorded a goodwill impairment charge of $46.7 million in the year ended December 31, 2006. Other intangible assets consist of the following: December 31, 2006 March 31, 2007 Gross Gross Carrying Accumulated Carrying Accumulated Amortized intangible assets: Amount Amortization Amount Amortization Customer relationships $ 113,376 $ (24,498 ) $ 113,694 $ (25,368 ) Patents and other intangible assets 39,609 (24,696 ) 38,942 (24,981 ) Unamortized intangible assets: Trademarks and tradenames 87,344 - 87,344 - $ 240,329 $ (49,194 ) $ 239,980 $ (50,349 ) Other intangible assets primarily represent allocations of purchase price to identifiable intangible assets of acquired businesses.The weighted average amortization period for intangible assets which are amortized is 25 years.Customer relationships are being amortized over a weighted average life of 36 years.Patents and other intangible assets are being amortized over a weighted average life of 11 years. Amortization expense related to intangible assets which are subject to amortization totaled $1,278 and $1,405 in the three months ended March 31, 2006 and 2007, respectively.These amounts have been included in selling and administrative expense on the Consolidated Condensed Statement of Income. The estimated amortization expense for the year ending December 31, 2007, including the quarterly period ended March 31, 2007, and for each of the five succeeding years is as follows: 2007 $5,608 2008 5,608 2009 5,701 2010 5,031 2011 4,826 2012 4,768 7 Table of Contents Note 8 — Guarantees We provide warranties on certain of our products at the time of sale.The standard warranty period for our capital and reusable equipment is generally one year.Liability under service and warranty policies is based upon a review of historical warranty and service claim experience.Adjustments are made to accruals as claim data and historical experience warrant. Changes in the carrying amount of service and product warranties for the three months ended March 31, 2007 are as follows: Balance as of January 1, 2007 $ 3,617 Provision for warranties 1,488 Claims made (1,487 ) Balance as of March 31, 2007 $ 3,618 Note 9 – Pension plan Net periodic pension costs consist of the following: Three months ended March 31, 2006 2007 Service cost $ 1,405 $ 1,381 Interest cost on projected benefit obligation 827 737 Expected return on plan assets (795 ) (683 ) Net amortization and deferral 298 229 Net periodic pension cost $ 1,735 $ 1,664 We previously disclosed in our Annual Report on Form 10-K for the year-ended December 31, 2006 that we expect to make $12.0 million in contributions to our pension plan in 2007.We made $3.0 million in contributions for the quarter ended March 31, 2007. Note 10 — Other expense (income) Other expense (income) consists of the following: 2006 2007 Acquisition-related costs $ 514 $ - Termination of product offering 56 90 Facility closure costs - 568 Litigation settlement - (6,072 ) Other income $ 570 $ (5,414 ) 8 Table of Contents On September 30, 2004, we acquired the business operations of the Endoscopic Technologies Division of C.R. Bard, Inc. (the “Endoscopic Technologies acquisition”).As part of the acquisition, manufacturing of the acquired products was conducted in various C.R. Bard facilities under a transition agreement.During the quarter ended March 31, 2006, we incurred $0.5 million of acquisition and transition-integration related charges associated with the Endoscopic Technologies acquisition which have been recorded in other expense (income).The Endoscopic Technologies acquisition transition was completed during 2006. During 2004, we elected to terminate our surgical lights product line.We instituted a customer replacement program whereby all currently installed surgical lights were replaced by CONMED.We incurred approximately $0.1 million in costs related to the surgical lights customer replacement program during the quarters ended March 31, 2006 and 2007, respectively, which were recorded in other expense (income).We anticipate incurring an additional $0.3 million as the surgical lights customer replacement program is completed. During 2006, we elected to close our facility in Montreal, Canada which manufactured products for our CONMED Linvatec line of integrated operating room systems and equipment.The products which had been manufactured in the Montreal facility will now largely be purchased from a third party vendor.The closing of this facility was completed in the first quarter of 2007.We incurred a total of $2.2 million in costs associated with this closure, of which $1.3 million related to the write-off of inventory and was included in cost of goods sold during 2006.The remaining $0.9 million (including $0.3 million in the first quarter of 2007) primarily relates to severance expense and the disposal of fixed assets which we have recorded in other expense (income).In addition, during the first quarter of 2007 we incurred $0.3 million related to the closure of a sales and customer service office which has also been recorded in other expense (income). In November 2003, we commenced litigation against Johnson & Johnson and several of its subsidiaries, including Ethicon, Inc. for violations of federal and state antitrust laws. In the lawsuit we claimed that Johnson & Johnson engaged in illegal and anticompetitive conduct with respect to sales of product used in endoscopic surgery, resulting in higher prices to consumers and the exclusion of competition.We sought relief including an injunction restraining Johnson & Johnson from continuing its anticompetitive practices as well as receiving the maximum amount of damages allowed by law.During the litigation, Johnson & Johnson represented that the marketing practices which gave rise to the litigation have been altered with respect to CONMED.On March 31, 2007, CONMED and Johnson & Johnson settled the litigation.Under the terms of the final settlement agreement, CONMED received a payment of $11.0 million from Johnson & Johnson on April 12, 2007 in return for which we terminated the lawsuit.After deducting legal and other related costs, we have recorded a pre-tax gain of $6.1 million related to the settlement which we have recorded in other expense (income). Note 11 — Business Segments and Geographic Areas CONMED conducts its business through five principal operating units, CONMED Endoscopic Technologies, CONMED Endosurgery, CONMED Electrosurgery, CONMED Linvatec and CONMED Patient Care.We believe each of our segments are similar in the nature of products, production processes, customer base, distribution methods and regulatory environment.In accordance with Statement of Financial Accounting Standards No. 131 “Disclosures About Segments of an Enterprise and Related Information” (“SFAS 131”), our CONMED Endosurgery, CONMED Electrosurgery and CONMED Linvatec operating units also have similar economic characteristics and therefore qualify for aggregation under SFAS 131. 9 Table of Contents Our CONMED Patient Care and CONMED Endoscopic Technologies operating units do not qualify for aggregation under SFAS 131 since their economic characteristics do not meet the criteria for aggregation as a result of the lower overall operating income (loss) in these segments. CONMED Endosurgery, CONMED Electrosurgery and CONMED Linvatec consist of a single aggregated segment comprising a complete line of endo-mechanical instrumentation for minimally invasive laparoscopic procedures, electrosurgical generators and related surgical instruments, arthroscopic instrumentation for use in orthopedic surgery and small bone, large bone and specialty powered surgical instruments.CONMED Patient Care product offerings include a line of vital signs and cardiac monitoring products as well as suction instruments
